Exhibit 10.62

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of August 18, 2014 is
entered into, by and between Alion Science and Technology Corporation, a
Delaware corporation (the “Company”) and Stacy Mendler (the “Executive”), to be
effective as of the Effective Date (as defined below).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
entered into on the 28th day of June, 2007, as amended on February 18, 2008,
which set forth the terms and conditions of Executive’s employment with the
Company prior to the Effective Date, as defined below; and

 

WHEREAS, in connection with the execution and delivery of the Refinancing
Support Agreement entered into by and among the Company, ASOF II Investments,
LLC, a Delaware limited liability company and Phoenix Investment Adviser, LLC, a
Delaware limited liability company, dated December 24, 2013, as amended and
restated on May 1, 2014 (the “Refinancing Agreement”), the Company desires to
enter into this Agreement with the Executive, to be effective upon the closing
of the transactions contemplated under the Refinancing Agreement (the “Effective
Date”); and

 

WHEREAS, the Company and the Executive desire that the Executive’s employment
with the Company continue pursuant to the terms of this Agreement as of the
Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Article 1                                               Employment and Duties

 

Upon the terms and subject to the conditions contained herein, the Company
hereby employs the Executive as Executive Vice President and Chief Operating
Officer. The Executive shall have all of the powers, duties and responsibilities
customary to her position as are reasonably necessary to the operations of the
Company and as may be assigned to her from time to time by the Chief Executive
Officer (“CEO”). The Executive shall further be responsible for supervising and
directing other officers and employees of the Company as determined by the CEO.
The term of this Agreement shall extend from the Effective Date through the five
year anniversary thereof (the “Employment Period”) unless terminated earlier or
renewed in accordance with the terms herein.  The term of this Agreement shall
renew automatically for one or more additional one year terms, which shall be
part of the Employment Period, unless the Company gives notice to the Executive
of its intent not to renew the Agreement no later than ninety (90) days prior to
the expiration of the then-current Employment Period. The Executive or the
Company may terminate the Executive’s employment at any time, subject to the
terms and provisions of this Agreement.  During the Employment Period, the
Executive shall devote substantially all of her business time and attention to
the business and affairs of the Company.  During the Employment

 

--------------------------------------------------------------------------------


 

Period, the Executive shall use her best efforts to promote and serve the
interests of the Company and shall not engage in any other business activity,
whether or not such activity shall be engaged in for pecuniary profit; provided,
that the Executive may (a) serve any civic, charitable, educational or
professional organization, (b) serve on the board of directors of for-profit
business enterprises, provided that such service is approved by the Board and
(c) manage her personal investments, in each case so long as any such activities
do not (x) violate the terms of this Employment Agreement (including Article 4)
or (y) materially interfere with the Executive’s duties and responsibilities to
the Company.

 

Article 2                                               Compensation and
Benefits

 

During the Employment Period, the Company shall continue to pay the Executive a
Base Salary of not less than $440,134 per year, subject to adjustments to
increase the Base Salary in the discretion of the Board. The Company shall
further provide to the Executive all benefits to which other executives of the
Company are entitled, as commensurate with the Executive’s position, subject to
the eligibility requirements and other provisions of such benefits and other
perquisites as determined for all executives by the CEO.  Such benefits and
perquisites may include bonus, long term incentives, group term life insurance,
comprehensive health and major medical insurance, dental and life insurance,
disability, and automobile allowance.  The Executive’s participation in any such
benefit plans and perquisites shall be subject to the applicable terms,
conditions and eligibility requirements thereof, as they may be amended by the
Company from time to time.  All such compensation and benefits shall be subject
to all appropriate federal and state withholding taxes and payable in accordance
with the normal payroll practices of the Company.

 

Article 3                                               Employment Termination
and Severance

 

3.1          (a) Without Cause.  During the Employment Period, other than during
a Potential Change in Control Protection Period or within the period ending
twenty-four (24) calendar months immediately following a Change in Control (as
such terms are defined in Article 5.2 below), the Company may terminate the
Executive’s employment for any reason other than Cause, by notifying the
Executive in writing of the Company’s intent to terminate with the effective
date of termination specified by the Company in the written notice. Subject to
Article 3.2 and Article 4.5, upon a termination without Cause, the Company shall
pay to the Executive (subject to all appropriate federal and state withholding
taxes):

 

(i)            a cash amount equal to two (2) times the Executive’s Base Salary
at the rate in effect immediately prior to the termination;

 

(ii)           a cash amount equal to two (2) times the Executive’s actual bonus
for the last complete fiscal year prior to the effective date of termination, if
any;

 

(iii)          Base Salary and all other benefits due the Executive through the
effective date of termination;

 

2

--------------------------------------------------------------------------------


 

(iv)          the unpaid bonus, if any, with respect to the last complete fiscal
year preceding the effective date of termination (such bonus, if any, to be
determined in the manner it would have been determined and payable at the time
it would have been payable hereunder had there been no termination of the
Employment Period);

 

(v)           to the extent that the Executive is eligible for and elects to
receive medical and/or dental benefits pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for himself and/or any
qualifying beneficiaries, the Company shall pay on the Executive’s behalf, or
reimburse the Executive for, the amount of the applicable COBRA premium that
exceeds the amount of premium payable by the Executive for the same level of
coverage immediately prior to the effective date of termination. Any such COBRA
premium payment by the Company that constitutes taxable income to the Executive
shall be grossed up by the Company, assuming an applicable income tax rate of
forty percent (40%). Payments under this paragraph shall be made monthly and
shall cease at the earlier of (i) the end of the first month in which the
Executive (or qualified beneficiary) is no longer eligible for COBRA for any
reason (except to the extent that COBRA coverage continues for any qualified
beneficiary), or (ii) eighteen (18) months after the Executive’s date of
termination. The Executive shall notify the Company as soon as practicable after
she ceases to be eligible for COBRA coverage due to coverage under the group
health plan of another employer; and

 

(vi)          all other rights and benefits to the Executive that have vested,
prior to or as a result of the termination of Executive’s employment, pursuant
to other plans and programs of the Company.

 

(b)           Retirement. If the Executive’s employment terminates due to
Retirement (defined as the Executive’s voluntary termination of employment after
reaching age sixty-five (65) for any reason other than for Good Reason (as
defined below), subject to Article 3.2, the Company shall pay the Executive the
amounts and benefits described in Article 3.1(a)(iii), (iv), (v) and (vi).

 

(c)           Death or Disability. If the Executive’s employment is terminated
by reason of death or Disability (as defined as in the Company’s long-term
disability plan) during the Employment Period, subject to Article 3.2, the
Company shall pay the Executive or, if applicable, the Executive’s estate, the
amounts and benefits described in Article 3.1(a) (iii), (iv), (v) and (vi), and
an additional lump-sum cash payment equal to the Executive’s Base Salary for a
period of six (6) months; provided, however, that such lump sum payment shall be
offset by any payments under the Company’s short-term disability policy or under
any long-term disability plan or insurance program maintained by the Company.

 

(d)           Voluntary Termination. The Executive may terminate his/her
employment pursuant to this Agreement at any time by giving the Company written
notice of his/her intent to resign.  Subject to Article 3.2, the Company shall
pay the Executive the benefits described in Article 3.1(a) (iii), (iv) and (vi),
but Executive shall not be entitled to any bonus with respect to the fiscal year
in which voluntary termination occurs.

 

3

--------------------------------------------------------------------------------


 

(e)           Termination for Cause. The Company may terminate the employment of
the Executive for Cause (as defined below) upon the issuance of a written notice
(“Cause Notice”) which shall describe in detail the circumstances the Company
believes to have triggered its right to terminate Executive for Cause, and shall
specify the effective date of termination.  In the event that the Executive is
terminated for Cause (as defined below), the Executive will be entitled only to
those payments set forth in Article 3.1(a)(iii) and (vi).  If, within ninety
(90) days following the effective date of termination pursuant to
Article 3.1(a), the Board determines that the Executive’s termination should
have been for Cause, based on facts that were not known and could not have been
known to the Board prior to the effective date of the Executive’s termination,
the Company may provide Executive with written notice that, absent explanation
or refutation of the allegations by the Executive, his/her termination shall be
considered a termination for Cause.  Such notice must include a description of
the facts supporting a Cause termination, and must provide an opportunity for
the Executive to be heard by the Board to offer her explanation or refutation of
the allegations. If, following the provision of the notice, and an opportunity
to be heard by the Board, a majority of the Board, acting in good faith,
determines that the facts previously unknown to the Company support a Cause
termination, the termination shall for all purposes be considered a termination
for Cause. The Company shall have no further liability to the Executive under
Article 3.1(a)(i), (ii) and (iv), and any amounts already paid to the Executive
pursuant to those provisions shall be forfeited by the Executive and returned to
the Company.  “Cause” means the Executive’s having engaged in any of the
following:

 

(i)            a conviction of, entry of a plea of guilty, nolo contendere or no
contest to, a charge of, a felony or a crime involving moral turpitude;

 

(ii)           commission of an act constituting fraud, deceit, or material
misrepresentation with respect to the Company, as determined by a good faith
finding by the Board;

 

(iii)          commission of any negligent or willful act or omission that
causes material adverse effect on the business (by reason, without limitation,
of financial exposure or loss, damage to reputation or goodwill, or exposure to
civil or criminal penalties to or other prosecutorial action by any governmental
authority) to the Company or any parent or subsidiary corporation thereof, as
determined by a good faith finding by the Board;

 

(iv)          intentional failure or refusal to perform reasonably assigned
duties, which is not cured, if curable, to the reasonable satisfaction of the
Board within thirty (30) days after the Executive receives from the Board
written notice of such failure or refusal;

 

(v)           willful and material violation of any provision of the Company’s
Code of Ethics, Conduct and Responsibility or the Company’s policies prohibiting
discrimination, harassment or retaliation against employees;

 

4

--------------------------------------------------------------------------------


 

(vi)          willful and material misstatement knowingly made or caused to be
made by the Executive in any filing with the Securities and Exchange Commission
or other governmental authority; or

 

(vii)         willful and material violation of any of the covenants contained
in Article 4, which is not cured, if curable, to the reasonable satisfaction of
the Board within ten (10) days after Executive receives written notice of such
violation, as determined by a good faith finding by the Board.

 

For purposes of this Article 3.1, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company.  Any act or failure to act based upon and consistent
with: (x) authority given pursuant to a resolution duly adopted by the Board; or
(y) written advice of counsel for the Company with written notice given by such
counsel to the Board prior to such act or failure to act, shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company.

 

3.2          General Release. As a condition precedent to receiving any or all
of the payments and benefits set forth in Article 3.1(a)(i), (ii), (iv) and
(v) above (the “Severance Benefits”) as a result of any termination of
employment pursuant to Article 3.1 (a), (b), (c) or (d),  the Executive shall
execute and return to the Company, within sixty (60) days following the
effective date of termination, and shall not thereafter revoke or attempt to
revoke, a general release (a “General Release”) in a form agreed to by the
Company and Executive that (i) releases the Company and its affiliates,
directors, officers, employees and agents from any and all claims that the
Executive may have in connection with her employment or termination thereof, to
the extent permitted by applicable laws, and (ii) requires the Executive to
affirmatively agree not to violate the provisions of Article 4.  The General
Release shall be provided to the Executive within five (5) days of the effective
date of termination.  The payment of the Severance Benefits shall commence as
set forth in Article 3.3 below.

 

3.3          Severance Payment Schedule. Subject to Section 4.5 hereof,
Severance Benefits (other than COBRA) due to the Executive or, if applicable,
the Executive’s estate, shall be paid in four equal installments as follows:
(a) an amount equal to six months of annual salary set forth in
Article 3.1(a)(i) and twenty five percent (25%) of the total bonus amount set
forth in Article 3.1(a)(ii) (the “Severance Installment Payment”), and the
amounts set forth in Article 3.1(a)(iii) and (iv), upon the effectiveness of the
General Release, provided, however that if the sixty (60) day period set forth
in Article 3.2 commences in one calendar year and ends in the following calendar
year, the Severance Installment Payment shall commence in the second year (the
“First Installment”); (b) an amount equal to the Severance Installment Payment
six (6) months from the date of payment of the First Installment (the “Second
Installment”); (c) an amount equal to the Severance Installment Payment six
(6) months from the date of payment of the Second Installment (the “Third
Installment); and (d) an amount equal to the Severance Installment Payment six
(6) months from the date of payment of the Third Installment (the “The Final
Installment”). The Company’s obligation to pay Severance Benefits due to the
Executive pursuant to this Article 3, to the extent not already paid, shall
cease immediately and such payments will be forfeited if the Executive violates
any condition described in Article 4.

 

5

--------------------------------------------------------------------------------


 

3.4          Section 409A Compliance. Any payments contemplated by this
Agreement constituting “deferred compensation” for purposes of Internal Revenue
Code (“Code”) Section 409A shall comply with the requirements of such section.
No deferred compensation payable hereunder shall be subject to acceleration or
to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A. In no event
shall the Company have any liability or obligation with respect to taxes for
which Executive may become liable as a result of the application of Code
Section 409A.

 

(a)           Whether the Executive has incurred a termination of employment for
purposes of receiving any deferred compensation payment will be determined in
accordance with Code Section 409A and Treasury Regulation
Section 1.409A-1(h) (or any successor provisions).

 

(b)           To the extent that this Agreement provides for the reimbursement
of expenses incurred by the Executive, such reimbursement shall not be made
later than the last day of the calendar year following the year in which the
expense was incurred. The amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any taxable year of the Executive
shall not affect the amount of expenses to be reimbursed or in-kind benefits to
be provided in any other year.

 

Article 4                                               Noncompetition,
Confidentiality, Nonsolicitation, and Ownership

 

4.1          Acknowledgements. The Executive acknowledges and agrees that by
virtue of her employment with the Company, she has or will have access to
valuable proprietary information not known to the public that the Company
possesses, including but not limited to, methods of operation, business
strategies and plans, financial information, marketing materials, ideas, trade
secrets, customer contacts and other customer information (“Proprietary
Information”). The Executive further acknowledges and agrees that the Company
has legitimate business interests in assuring that her unique knowledge of the
Company, including but not limited to that knowledge regarding and relating to
the foregoing information, is not disclosed or converted to the use of entities
or individuals in competition with the Company.   Executive further acknowledges
and agrees that any violation of the restrictions set forth in this Article will
cause the Company substantial irreparable injury and that a remedy at law for
any breach of the covenants or other obligations in this Article 4 would be
inadequate and that the Company, in addition to other remedies available, shall
be entitled to obtain temporary, preliminary and permanent injunctive relief to
secure specific performance of such covenants and to prevent a breach or
threatened breach of such covenants without the necessity of proving actual
damage and without the necessity of posting bond or security, which Executive
expressly waives.  Nothing in this provision shall limit or restrict the
Company’s right to any other damages or remedies available as a result of
Executive’s breach of this Agreement.

 

4.2          Noncompetition.  During the Employment Period plus a period of two
(2) years thereafter, regardless of the reason for the termination (hereinafter
the “Restricted Period”), Executive shall not:

 

6

--------------------------------------------------------------------------------


 

(a)  on her own behalf or on behalf of any other person or entity, compete with
the Company, or

 

(b) become employed or otherwise retained in any capacity, including as an
officer, director, consultant, independent contractor, employee, partner, or
investor (other than as a passive investor in less than 2% of the shares of a
publicly traded entity) by any Competitor.

 

For purposes of this provision, a “Competitor” is any company, enterprise or
entity that: (i) competes with the Company in the provision of products,
services or technologies (including products, services or technologies that the
Company was developing or planning to bring to market as of the time the
Executive leaves the Company) or (ii) is, at the time of Executive’s hire or
engagement, actively developing products, services or technologies intended to
be offered in competition with the Company.  For the avoidance of doubt, in no
event shall being employed by any entity be prohibited if such entity is a
diversified business that has more than one discrete and readily distinguishable
part of its business and the Executive’s duties do not involve (including
through oversight, supervision or financial reporting) the part of the entity’s
business that competes with the Company.

 

4.3          Nonsolicitation of Customers.  During the Restricted Period,
Executive shall not, directly or indirectly, on her own behalf or on behalf of
any other person or entity, (a) solicit to provide to any Company customer
products, services or technologies competitive with the products, services or
technologies provided to that Company customer by the Company, (b) solicit to
provide to any prospective Company customer products, services or technologies
competitive with the products, services or technologies intended or planned to
be provided by the Company to that prospective Company customer, if the
Executive had contact with or obtained non-public knowledge regarding the
prospective Company customer as a result of her Company employment, or
(c) entice or induce any Company customer to reduce its business with or to
cease doing business with the Company.  For purposes of this provision, the term
“customer” means, with respect to any agency, branch or instrumentality of the
federal, state or local government, the specific program office(s) to which the
Company provides such products, services or technologies, and not the agency,
branch or instrumentality as a whole.

 

4.4          Nonsolicitation of Employees and Consultants. During the Restricted
Period, the Executive shall not, directly or indirectly, on her own behalf or on
behalf of any other person, partnership, association, corporation or entity,
solicit, recruit or hire any Restricted Individual or otherwise influence or
induce any Restricted Individual to terminate their relationship with the
Company.  For purposes of this provision, a “Restricted Individual” means any
person who (i) is employed or engaged by the Company at the time of such
solicitation, recruitment, inducement, influence or hire, or was so employed or
engaged within three (3) months prior thereto; and (ii) was employed or engaged
by the Company at any time during Executive’s employment with the Company, but
does not include [(iii) any individual engaged, as opposed to employed, by the
Company who, with knowledge and consent of the Company, continues to hold
themselves out to the public to provide services while also providing services
to the Company.  During the Restricted Period and thereafter, Executive shall
not disclose to any other person or entity any contact information for Company
employees or consultants obtained by Executive in the course of her Company
employment.  The Executive further agrees and

 

7

--------------------------------------------------------------------------------


 

acknowledges that the Company has confidentiality and non-competition agreements
with certain of its employees, and she agrees that she will not interfere with
any such agreements.

 

4.5          Option to Shorten the Restricted Period.  Notwithstanding anything
to the contrary contained in this Agreement, the Company shall have the right to
shorten the Restricted Period to eighteen (18) months following the end of the
Employment Period, in which case the obligation of the Company to pay the
Severance Benefit payments under Section 3.3 shall cease immediately following
the payment of the Third Installment. The Company shall exercise this right by
issuing written notice to the Executive no later than six (6) months following
the end of the Employment Period, which notice shall confirm the date on which
the Restricted Period and the Company’s Severance Benefit obligations shall end.

 

4.6          Nondisclosure of Proprietary Information. During the Employment
Period and at all times thereafter, the Executive agrees: (a) to treat all
Proprietary Information in a secret and confidential manner, take all reasonable
steps to maintain such confidentiality, and comply with all applicable
procedures established by the Company with respect to maintaining the secrecy
and confidentiality of Proprietary Information; (b) to use Proprietary
Information only as necessary and proper in the performance of the Executive’s
duties as an employee of the Company; and (c) except as necessary to perform her
duties as a Company executive or with the written consent of the Company, not to
reproduce, copy, disseminate, publish, disclose, provide or otherwise make
available to any person, firm, corporation, agency or other entity, any
Proprietary Information. Under no circumstances shall the Executive use,
directly or indirectly, any such Proprietary Information for her personal gain
or profit.  Executive acknowledges and agrees that any disclosure to others, use
for her own benefit, copying or making notes of any Proprietary Information,
unless specifically and expressly authorized by the Company, will constitute a
breach of this provision.   Upon the conclusion of the Employment Period, and
any time or times before requested by the Company, the Executive shall return to
the Company, and shall not retain, any Company property and materials, including
without limitation any Proprietary Information, in the Executive’s possession or
control.

 

4.7          Nondisparagement. During the Employment Period and at all times
thereafter, the Executive agrees to not disparage the Company or otherwise
deliberately harm to the Company’s reputation.

 

4.8          Ownership. All drawings, designs, specifications, notes,
improvements, enhancements, discoveries, inventions, ideas, processes, methods,
techniques, developments, software and works of authorship created, made,
conceived or reduced to practice by Executive or under her direction during the
Employment Period that at the time of conception or reduction to practice relate
directly to the Company’s business shall be deemed works made for hire and shall
be the exclusive property of the Company to use, publish and license in its
discretion.  The Executive agrees that all inventions, copyrightable material,
business and/or technical information, marketing plans, customer lists, and
trade secrets that arise out, are derived from or are related to the performance
of this Agreement are the property of the Company.

 

8

--------------------------------------------------------------------------------


 

Article 5                                               Change in Control

 

5.1          Change in Control. This Article 5 shall not become effective, and
the Company shall have no obligation hereunder, unless the employment of the
Executive with the Company shall terminate for any of the reasons provided in
this Article 5 during a Potential Change in Control Protection Period (as
defined below) or within the period beginning on the date of a Change in Control
(as defined below) and ending on the second anniversary thereof.

 

(a)           If a Change in Control occurs within the Potential Change in
Control Protection Period (as defined below), the Potential Change in Control
Protection Period shall automatically terminate on the date of the Change in
Control.

 

(b)           In addition to the foregoing, any termination of the Executive at
the request of a third party in contemplation of a Change in Control or
Potential Change in Control shall be deemed to have occurred during a Potential
Change in Control Protection Period.

 

5.2          Certain Definitions. For purposes of this Agreement, the following
terms shall be defined as set forth herein:

 

(a)           “Change in Control” shall mean (i) the approval by shareholders of
the liquidation or dissolution of the Company, (ii) a transaction or series of
related transactions resulting in the sale or other disposition of 30% or more
of the outstanding voting stock of the Company, (iii) the merger or
consolidation of the Company with or into any entity, (iv) a sale or other
disposition of substantially all of the assets of the Company, or (v) such time
as when individuals who on the Effective Date constituted the Board of Directors
of the Company (together with any new directors whose election by such Board of
Directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a majority vote of the directors of the Company or
by a vote of the holders of a majority of the Company’s Series A Preferred
Stock) cease for any reason to constitute a majority of the Board of Directors
of the Company then in office; provided, however, that the term “Change in
Control” shall exclude each transaction which is a “Non-Control Transaction.”
Unless otherwise provided in an agreement between the Executive and the Company
and acknowledged by the Supporting Noteholders (as defined in the Refinancing
Agreement), “Non-Control Transaction” means (i) any transaction following which
the Supporting Noteholders and/or their affiliates, participants, investors
and/or employees own directly or indirectly up to 50% in the aggregate of the
outstanding shares of voting stock of the Company or any purchasing or surviving
entity, as applicable, (ii) a merger or consolidation following which those
persons who owned directly or indirectly a majority of the outstanding shares of
voting stock of the Company immediately prior to such merger or consolidation
will own directly or indirectly a majority of the outstanding shares of voting
stock of the surviving or resulting entity, as applicable, (iii) a sale or other
disposition of capital stock of the Company following which those persons who
owned directly or indirectly a majority of the outstanding shares of voting
stock immediately prior to such sale will own directly or indirectly a majority
of the outstanding interests or shares of voting stock of the Company or the
purchasing entity, as applicable, (iv) a sale or other disposition of

 

9

--------------------------------------------------------------------------------


 

substantially all of the assets of the Company to an affiliate of the Company,
or (v) an initial public offering of the Company.

 

(b)           Notwithstanding the foregoing, to the extent required for
compliance with Section 409A, in no event will a Change in Control be deemed to
have occurred if such transaction is not also a “change in the ownership or
effective control of” the Company or a “change in the ownership of a substantial
portion of the assets of” the Company, as determined under Treasury Regulations
Section 1.409A-3(i)(5).

 

(c)           “Fair Market Value” means, on any given date, the value of one
share of common stock as determined by the Administrative Committee of the
Company in its sole discretion, based upon the most recent valuation of the
common stock made by an independent appraisal that meets the requirements of
Code Section 401(a)(28)(C) and the regulations thereunder as of a date that is
no more than twelve (12) months before the relevant transaction to which the
valuation is applied.

 

(d)           “Potential Change in Control” means the occurrence of the first to
occur of any of the following: (i) the Company enters into an agreement, the
consummation of which, or the approval by shareholders of which, would
constitute a Change in Control or (ii) any other event occurs which is deemed to
be a Potential Change in Control by the Board and the Board adopts a resolution
to the effect that a Potential Change in Control has occurred.

 

(e)           “Potential Change in Control Protection Period” Subject to
Article 5.1(b) above, means the period beginning on the date on which a
Potential Change in Control occurs and ending (i) with respect to a Potential
Change in Control described in subsection 5.2(e)(i) above, upon the abandonment
or termination of the applicable agreement; or (ii) with respect to a Potential
Change in Control described in subsection 5.2(e)(ii) above, upon the one year
anniversary of the occurrence of the Potential Change in Control or such earlier
date as may be determined by the Board.

 

5.3          Change in Control Severance Benefits. If, at any time during the
Potential Change in Control Protection Period or within the period ending
beginning on the date of a Change in Control and ending on the second
anniversary thereof, the Executive’s employment is terminated involuntarily by
the Company without Cause (as provided in Article 3.1) or by the Executive for
Good Reason (as defined below), then, provided that the Executive timely signs a
General Release in a form to be provided by the Company and does not revoke or
violate such General Release as provided in Article 3.2, the Company shall pay
to the Executive, in accordance with Article 3.3:

 

(a)           The amounts and benefits described in
Article 3.1(a)(i)-(vi) above; and

 

(b)           Outplacement services in an amount not to exceed twenty-five
thousand dollars ($25,000) with a firm selected by the Company and at the
reasonable expense of the Company; provided, however, that under no
circumstances shall such outplacement services be provided beyond the
December 31 of the second calendar year following the

 

10

--------------------------------------------------------------------------------


 

calendar year in which the Executive’s Separation From Service occurred.
Article 3.4 shall apply to the payment of benefits hereunder.

 

5.4          Definition of Good Reason. “Good Reason” shall mean the occurrence,
without Executive’s express written consent, of any one or more of the following
events:

 

(i)            The assignment to the Executive by the Company of duties
materially inconsistent with, or the material reduction of the powers and
functions associated with, the Executive’s position, duties, responsibilities,
and status with the Company;

 

(ii)           A reduction by the Company in the Executive’s Base Salary or a
material reduction in pay incentive opportunities; unless: (x) the reduction is
made with the agreement of the Executive, and/or (y) the Base Salary for
executives of a similar class are also similarly reduced; or (z) there is a
reduction in base salary or pay incentive for all senior executives holding
substantially similar agreements to this Agreement;

 

(iii)          The Company requiring the Executive to be based at a location
more than twenty (20) miles from the Company’s current principal executive
offices or the location where the Executive is based;

 

(iv)          Any material breach by the Company of any provision of this
Agreement; or

 

(v)           Any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company effected in accordance with
the provisions of Article 6(b).

 

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

 

Article 6                                               Miscellaneous

 

(a)           Any notices required by this Agreement shall: (i) be delivered by
messenger or made in writing and mailed by certified mail, return receipt
requested, or by Federal Express or similar overnight delivery service, with
adequate postage prepaid; (ii) be deemed given when so delivered or mailed; and
(iii) in the case of the Company, be delivered or mailed to its office at 1750
Tysons Boulevard, Suite 1300, McLean, Virginia 22102-4213, Attn: Corporate
Director of Human Resources, or in the case of the Executive, be mailed to the
last home address that the Executive has given to the Company.

 

(b)           The obligations and duties of the Executive under this Agreement
are personal and not assignable by the Executive. This Agreement may and shall
be assigned or transferred to, and shall be binding upon and shall inure to the
benefit of, any successor of the Company, and any such successor shall be deemed
substituted for all purposes of the “Company” under the terms of this Agreement
(other than for the purpose of determining whether a Change in Control has
occurred or may potentially occur). If any term or provision of

 

11

--------------------------------------------------------------------------------


 

this Agreement is held to be illegal or invalid, such illegality or invalidity
shall not affect the remaining terms or provisions hereof, and each such
remaining term and provision of this Agreement shall be enforced to the fullest
extent permitted by law.

 

(c)           Except as provided for below, any disputes arising out of this
Agreement shall be resolved by binding arbitration before the American
Arbitration Association. Any such arbitration proceeding shall take place in
Fairfax County, Virginia. All disputes shall be resolved by a single arbitrator.
The arbitrator will have the authority to award the same remedies, damages, and
costs that a court could award. The American Arbitration Association’s
Employment Dispute Arbitration Rules and Mediation Procedures shall govern
procedures for the arbitration, unless the parties unanimously agree to adopt a
different rule or rules.  Any award or judgment arising from the arbitration may
be enforced in the state or federal courts serving Fairfax County, Virginia,
which courts shall be deemed to have personal jurisdiction over the Company and
the Executive, and the Company and Executive hereby waives any objection to such
courts’ exercise of personal jurisdiction and to the laying of venue therein. 
The costs and arbitration fees shall be paid by the party instituting the
arbitration,  although the Arbitrator may award the prevailing party costs,
arbitration fees and reasonable attorneys’ fees incurred in the course of any
arbitration.  Notwithstanding the foregoing, the Company shall have the right to
see temporary and/or preliminary injunctive relief in the state or federal
courts serving Fairfax County, Virginia in the event that the Company believes
in good faith that the Executive has breached or threatens to breach Article 4
hereof.  Following the grant or denial of such request for temporary injunctive
relief, the dispute shall thereafter be committed to binding arbitration as set
forth above.

 

(d)           This Agreement may be altered, amended or modified only by written
agreement signed by both the Executive and the Company. No oral modification of
this Agreement, or of any part of this Agreement including this paragraph, shall
have any force or effect. No waiver by either of such parties of their rights
under this Agreement shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

 

(e)           Each provision of this Agreement, including each restriction set
forth in Article 4 hereof, are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason.  Whenever possible, each
provision or portion of any provision of this Employment Agreement, including
those contained in Article 4 hereof, will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.  In addition, should a court or arbitrator determine that any
provision or portion of any provision of this Agreement, including those
contained in Article 4 hereof, is not reasonable or valid, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
provision should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable or valid.

 

12

--------------------------------------------------------------------------------


 

(f)            This Agreement contains the entire understanding between the
parties and supersedes any prior written or oral agreement(s) between the
Company and the Executive relating to the termination of the Executive’s
employment and the amounts payable under this Agreement. This Agreement shall
not be modified or waived except by written instrument signed by the parties. 
For the avoidance of doubt, this Agreement shall in no way impact or supersede
any Long-Term Incentive Plan Award Agreements or the Executive’s interests, if
any, in the Company’s Employee Ownership, Savings and Investment Plan, as such
plan may be amended from time to time.

 

(g)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

 

(h)           To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
Commonwealth of Virginia without reference to conflicts of laws.

 

(i)            Provisions of this Agreement that by their nature are intended to
continue to bind the Company or the Executive following the termination or
expiration of the Employment Period, including the obligations contained in
Article 3 and 4, shall continue to be fully enforceable and binding according to
their terms following the termination of this Agreement and Executive’s
employment hereunder.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first written above.

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION:

 

 

 

 

 

By:

/s/ Bahman Atefi

 

 

 

 

14

--------------------------------------------------------------------------------